          Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 1 of 28                           FILED
                                                                                          2021 Mar-11 PM 02:47
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

    CLAUDETTE STEELE,                          )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )    Case No. 2:17-02139-SGC
                                               )
    BIRMINGHAM JEFFERSON CIVIC                 )
    CENTER AUTHORITY,                          )
                                               )
         Defendant.                            )

                             MEMORANDUM OPINION1

         This is an employment discrimination case. The plaintiff, Claudette Steele,

claims the defendant, the Birmingham Jefferson Civic Center Authority (the

“BJCC”), discriminated against her based on her race, in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”), and

the Fourteenth Amendment of the U.S. Constitution. (Doc. 1).2 Steele asserts her

Fourteenth Amendment claim through 42 U.S.C. § 1983. (Id.). This memorandum

opinion addresses a motion for summary judgment filed by the BJCC. (Doc. 38).




1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 19).

2
  While Steele also asserted a sex discrimination claim in her complaint, she now concedes that
claim is due to be dismissed because she has no evidence to support it. (Doc. 44 at 23 n.19).
         Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 2 of 28




For the reasons discussed below, the motion is due to be granted, and this action is

due to be dismissed with prejudice.

I.     Material Facts 3

       A.      Steele’s Employment with the BJCC

       The BJCC is an entertainment venue. (Doc. 40-1 at 2). It hired Steele, who

is Black, as a housekeeper in 1980. (Doc. 40-2 at 6). Steele left the BJCC in 1989

to care for her children but returned in 1991 or 1992 as a cashier and ticket seller.

(Id. at 6, 9). After several inter-departmental transfers and promotions, the BJCC

promoted Steele in 2008 to the position of Building Services Manager, reporting

directly to David Smith, the BJCC’s Assistant Director of Operations, who reported

directly to Matt Wilson, the BJCC’s Director of Operations. (Doc. 40-2 at 9-10;

Doc. 40-6 at 9-10).4

       In her role as Building Services Manager, Steele supervised approximately 20

full-time housekeepers and groundskeepers and evaluated their performance,

supervised contract laborers, purchased supplies, met with vendors, attended bid


3
  The following facts are undisputed, unless otherwise noted. They are viewed in the light most
favorable to Steele, as the non-movant, with Steele given the benefit of all reasonable inferences.
4
  In her response to the BJCC’s motion for summary judgment, Steele states “for clarification” that
her title was “Housekeeping Manager, Building Services Manager, and Custodial Services
Manager.” (Doc. 44 at 2-3). However, Steele testified during her deposition that “Housekeeping
Manager, Building Services Manager, and Custodial Services Manager” “all mean the same
thing.” (Doc. 40-2 at 10). Therefore, in the interest of brevity, the court will use the term “Building
Services Manager” when referring to the last position Steele held at the BJCC.

                                                  2
         Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 3 of 28




meetings, and ensured the BJCC’s buildings and grounds were presentable to the

public. (Doc. 40-2 at 10). Elma Bell, the BJCC’s Director of Human Resources,

testified Steele’s performance in her role as Building Services Manager was

“stellar.” (Doc. 40-6 at 17). In 2011, 2012, 2013, 2014, and 2015 Bell received

performance review scores of 92%, 97%, 98%, 99%, and 99%, respectively. (Doc.

45-7 at 4, 9, 14; Doc. 45-8 at 2, 7). Steele’s reviewers noted she “demonstrate[d] a

strong team playing ability” and “[was] [] thoughtful and considerate of other staff”

and that “[t]he transformation of the entire department since she [had] taken over []

[had] been wonderful[,] from individual performance of staff to morale.” (Doc. 45-

7 at 15; Doc. 45-8 at 4). Steele’s employment file contains no incidents of conduct

requiring discipline until 2016. (Doc. 45-8 at 12).

       On August 15, 2016, Tad Snider, the BJCC’s Chief Executive Officer,

received       an       anonymous          e-mail       from        the      e-mail        address

“pleasehelpusbjcc@gmail.com.” (Doc. 40-7 at 2).5 The e-mail states:

       Our housekeeping department is in need of help. We are facing so
       many problems of being mistreated, unfairness, bribery, threats, gossip,
       communication of employee personal information outside the
       department and so many other things. We have no one to turn to. It’s

5
  Steele argues the August 15, 2016 e-mail should be disregarded at this stage of the litigation
because it was provided by Snider, who is an “interested witness” with “a motive to shape his
evidence and/or testimony so that it coincides with the seemingly legitimate reasons for
terminating [] Steele.” (Doc. 44 at 4). The Eleventh Circuit has rejected this argument, at least to
the extent the evidence provided by an “interested witness” is uncontradicted. See Woods v. Delta
Air Lines Inc., 595 F. App’x 874, 879-80 (11th Cir. 2014). Steele presents no evidence that calls
into question the authenticity of the e-mail.
                                                 3
           Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 4 of 28




          impossible to speak with David about the situation because
          EVERYTHING that anyone tell him he ALWAYS let Claudette know
          who said what. To begin our manager (Claudette) is the most evil
          person in the facility. It’s either her way or no way, it’s always a black
          and white thing, she don’t know how to speak to the employees, if
          you’re not buying or feeding her she’s totally against you. She use the
          Hispanic contracts to buy things and she accepts money from them in
          exchange for working more hours. I spoke with an employee (Darrin
          Turner), he stated that Claudette made the statement to him stating that
          he “run to the white folks on her” and that you don’t like black people
          and it’s [a] waste of time talking to you, because if he’s not the right
          color you don’t have time for him. Working here at the BJCC is HELL.
          Some [people] have to work 6 and 7 days without a off day while others
          are off every other weekend. We have some employees that work a lot
          of overtime, these are the ones that buy her food and give her money.
          Claudette sit in the Standards Dept. and talk to Chandrel Gibson about
          everything that goes on with the housekeeping employees work and
          personal business. I’m not sure what’s going on, I just know that NO
          ONE is happy. I have spoke with Ann on several occasions about the
          things that’s going on, but there haven’t been a change. Our department
          is in great need of help. The only reason we want to speak out is
          because we are in fear of [losing] our job or being mistreated. Even
          though we have had the opportunity to speak at meetings, our problem
          is speaking in the presence of everyone, not knowing who to trust. We
          beg for your help. Please help us, before the situation gets worse. Some
          of the employees would love to speak with you one on one. Right now
          we have no trust in David so we will not communicate with him about
          anything. If possible please [] have someone to contact our lead
          supervisor LaSandria White and let us know what we can do to fix
          this[.]

(Id.).6

6
 Unless otherwise indicated with punctuation, the contents of the e-mail are quoted verbatim.
Grammatical and other errors appear in the original.
                                              4
        Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 5 of 28




       The BJCC retained Michael Quinn, an attorney, to investigate the allegations

made in the e-mail. (Doc. 40-6 at 9). On November 7, 2016, Quinn and Bell met

with Steele to discuss the allegations. (Doc. 40-2 at 18-19). At the conclusion of

the meeting, Bell informed Steele she was being placed on administrative leave with

pay until the conclusion of Quinn’s investigation. (Doc. 40-2 at 19; Doc. 40-6 at

10).

       Over the course of the following week, Quinn interviewed more than one

dozen full-time employees under Steele’s supervision and at least one contract

laborer. (Docs. 45-2, 45-3, 45-4, 45-5, 45-6; 48-1 at 4-13). While some of the

individuals Quinn interviewed had positive or neutral things to say about Steele, at

least half described Steele’s management of them in negative terms. The complaints

made about Steele included that she talked to the employees under her supervision

like children and bullied them, including by threatening to terminate them; showed

favoritism to certain employees and contract laborers, for example by allowing them

to sit around while others were required to pick up their slack and by giving them

overtime while withholding it from others;7 retaliated against employees for various

perceived infractions by making them work consecutive weekends; purposely pitted



7
 The individuals interviewed by Quinn attributed the favoritism exhibited by Steele to a variety
of factors, including Steele’s perceived friendship with certain employees and reports that certain
employees and contract laborers purchased material goods or food for Steele or gave her money.
(Doc. 48-1 at 6-9). Ultimately, Quinn was not able to corroborate employees’ statements they had
heard Steele accepted “gifts” in exchange for preferential treatment. (Id. at 13).
                                                5
        Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 6 of 28




the first shift against the second shift to “stir things up”; gossiped about employees’

personal business; made people cry; and told Black employees they should not

complain to Snider or Smith, who are White, because they did not like Black people

and would not believe them. (Doc. 48-1 at 5-10). Multiple employees confirmed

that after one employee complained about Steele to the Human Resources

Department, Steele harassed the employee for three hours by repeatedly calling him

to come from wherever he was working to her location on the loading docks, where

she would state she could not believe he “put the white folks on [her].” (Id. at 7-8,

10). One employee reported he once saw Steele raise her radio as if she were going

to hit another employee. (Id. at 6). Another employee stated that when he requested

to change shifts so he could be available to support his girlfriend who had delivered

a stillborn baby, Steele refused the request and told him the woman was not his wife

and the baby might not have been his. (Id. at 8-9). Yet another employee reported

half of the employees were thinking of leaving because of the way they were treated

by Steele. (Id. at 9). Bell, who participated in the interviews with Quinn, testified

some of the individuals interviewed “[sat] in from of [them] in tears, crying

profusely, begging [them], pleading with [them] not to disclose what they were

telling [them] because of fear of retaliation [by Steele].” (Doc. 40-6 at 17).8


8
  Steele argues Bell’s testimony regarding the emotional distress exhibited by some employees
interviewed by Quinn should be disregarded for the same reason she argues the August 15, 2016
e-mail should be disregarded. (Doc. 44 at 5-6). Because Steele presents no evidence that casts

                                              6
        Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 7 of 28




       After completing his investigation, Quinn concluded it was obvious Steele

had created a serious problem in the Building Services Department. He attributed

the problem to Steele’s unprofessional management style, as exemplified by her

“mean and disrespectful” treatment of the employees under her supervision,

exhibition of favoritism toward certain employees, gossiping about employees’

personal lives, discriminatory comments about her White supervisors, and

retaliatory conduct towards employees who complained about her to her superiors.

He noted Steele’s supervisor, Smith, was not aware of this unprofessional conduct

because employees were afraid to complain to him. (Doc. 48-1 at 10).

       Based on his findings, Quinn recommended the BJCC exercise one of three

options: (1) remove all of Steele’s supervisory responsibilities while allowing her to

retain her position as Building Services Manager, (2) transfer Steele to another

position, or (3) terminate Steele’s employment, if neither of the first two options

were feasible. (Id. at 11). Bell, Smith, and Wilson determined it was not feasible to

strip Steele of her supervisory responsibilities while allowing her to retain her

position as Building Services Manager, given employees feared retaliation from

Steele. Moreover, there was not another available and appropriate position to which

Steele could be transferred. Therefore, Bell, Smith, and Wilson concluded, in



doubt on the veracity of Bell’s testimony, the argument fails here, as well. See Woods, 595 F.
App’x at 879-80 (discussed supra).

                                              7
        Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 8 of 28




keeping with Quinn’s recommendation, that the BJCC should terminate Steele’s

employment. (Doc. 40-6 at 17). Snider agreed, and on November 18, 2016, Bell

and Smith informed Steele her employment was being terminated based on Quinn’s

investigation. (Doc. 40-2 at 21; Doc. 40-8 at 7; Doc. 40-9 at 2). In an e-mail sent to

the BJCC’s payroll administrator, Bell stated Steele was terminated for inappropriate

and unprofessional conduct and because she had threatened and intimidated

employees. (Doc. 40-10 at 2). After Steele appealed her termination, Snider stated

in a letter upholding the termination decision that the decision was based on

corroborated complaints of Steele’s unprofessional and disrespectful management

style. (Doc. 45-7 at 2). 9 The BJCC has an employment policy which provides the

type of misconduct Steele engaged in “may” subject an employee to immediate

discharge without prior progressive discipline. (Doc. 40-4 at 5; Doc. 40-5 at 5).

       B.     Comparators Offered by Steele

       As “comparators,” a legal term addressed more fully in the discussion section

below, Steele offers Susette Hunter and Renee Browning. Hunter is the BJCC’s


9
  Steele disputes she was terminated in part for threatening and intimidating employees, citing
Snider’s letter upholding her termination, which does not explicitly reference threats or
intimidation. (Doc. 44 at 7). The unprofessional and disrespectful management style Snider did
explicitly reference reasonably encompasses the threatening and intimidating behavior revealed
by Quinn’s investigation and explicitly referenced in Bell’s e-mail setting out the reason for
Steele’s termination. Steele also asserts there was a lack of consensus of poor treatment among
employees interviewed by Quinn. (Id.). Whatever Steele means by “consensus,” it is beyond
dispute that among the employees interviewed by Quinn there was at least corroboration of
complaints that Steele threatened and intimidated employees and otherwise treated them poorly.

                                              8
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 9 of 28




Director of Sales. (Doc. 40-6 at 20). She has been employed by the BJCC since

1992. (Doc. 45-9 at 17). Browning served as a Sales and Marketing Manager for

the BJCC and then as its Assistant Director of Sales. (Doc. 40-6 at 20; Doc. 45-9 at

6). She was employed by the BJCC between June 2015 and the spring or summer

of 2017. (Doc. 45-9 at 6, 8, 20-26). Both women are White. (Doc. 40-6 at 20).

Steele’s performance review scores in the years immediately preceding her

termination exceeded the most recent performance review scores for Hunter and

Browning. (Doc. 45-7 at 9, 14; Doc. 45-8 at 2, 7, 19; Doc. 45-9 at 2, 10).

      Bell testified Hunter and Browning “just weren’t getting along” and “could

not co-exist” because they “had completely different sales styles” that “were like

night and day.” (Doc. 40-6 at 20-21, 24, 27). She further testified that when Hunter

made decisions within her responsibility to make as head of the Sales Department,

but which Browning did not like, Browning would complain to Bell or Snider and

claim the working environment was “hostile.” (Id. at 21-22, 24). Bell described

Browning’s complaints as “constant[].” (Id. at 21). She believed Hunter and

Browning each bore responsibility for the conflict to the extent neither party

“want[ed] to yield on her end.” (Id. at 24). After the BJCC held several meetings

with Hunter and Browning that were unsuccessful in encouraging the two women to

work together harmoniously, it hired Quinn to mediate the conflict in the fall of

2016. (Id. at 20, 24).


                                         9
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 10 of 28




      Quinn interviewed Hunter, Browning, Tara Roseberry (a Contract Specialist

Administrator in the Sales Department), Anna Jones (a Marketing Coordinator for

the BJCC who Hunter supervised for 17 years), Elaine Witt (a former

Communications Manager who Hunter supervised for one-and-a-half years), and

Kim Jackson (the Director of Sales & Marketing for a local hotel who worked with

both Hunter and Browning). (Doc. 45-1 at 2-7). Based on these interviews, which

provided additional context for the conflict between Hunter and Browning, Quinn

concluded the circumstances of Browning’s hiring were “the root[s] of the problem”

between Hunter and Browning.10           Additionally, he attributed the conflict to

deficiencies in Hunter’s management style on the one hand and Browning’s job

performance on the other. (Id. at 7-10).

      Quinn determined Hunter had a “very aggressive, straight-forward, and at

times abrasive personality” that carried over into her management style. This

determination was based on Quinn’s interviews with (1) Browning, who depicted a

cold reception by Hunter when she came to work in the Sales Department; (2) Witt,

who reported she resigned from her position at the BJCC because it was difficult to

work with Hunter, who created a “hostile” work environment, “de[f]i[ed]” Snider

by vocally and publicly opposing his decisions, and “punished” Witt if she did not



10
  Disposition of the BJCC’s motion for summary judgment does not require the undersigned to
address these circumstances in greater detail.
                                            10
         Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 11 of 28




do things Hunter’s way; and (3) Jackson, who also indicated it could be difficult to

work with Hunter and further described her as “rude” and “abrasive.” (Id. at 5-7,

9). 11

         Quinn determined Browning’s job performance was deficient in certain areas,

including communication and availability.            This determination was based on

Quinn’s interviews with Hunter, Roseberry, Jones, and Jackson, who collectively

reported Browning did not account for her time or report what she was doing; could

not be reached, did not return phone calls, and/or was sometimes hard to find; did

not pay attention to detail; had made many mistakes; had lied when confronted with

those mistakes; and would not take direction from Hunter. (Id. at 2-5, 7-8, 10). The

record also contains evidence Browning came to work smelling of alcohol on one or

more occasions. (Doc. 45-1 at 4; Doc. 45-9 at 13).

         Finally, Quinn determined neither Hunter nor Browning should be removed

from her position and, instead, recommended measures to remediate the issues

underlying their conflict.       More specifically, he recommended Hunter attend

management counseling to learn how to be more professional and not “abrasive,

overbearing, and condescending.” He also recommended Hunter be instructed she

should not behave in a manner that could be viewed as insubordination. He



11
  While Steele asserts Witt stated Hunter often “threatened” her, none of Witt’s statements to
Quinn fairly can be characterized in that manner. (Doc. 44 at 19).

                                             11
        Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 12 of 28




recommended Browning be required to improve her communication skills with other

employees by promptly responding to phone calls and e-mails and making her cell

phone number available to employees who needed to contact her on a regular basis

and that Browning’s hours and communications be monitored for one or two months

to ensure she was working the hours required to perform her job. Finally, he

recommended Hunter and Roseberry have no direct contact with Browning unless

absolutely necessary and, instead, communicate with Browning through her

assistant. (Id. at 9-10).

       The BJCC implemented Quinn’s recommendations and, additionally,

removed Browning from Hunter’s supervision and instructed her to report directly

to Snider. (Doc. 40-6 at 25-30). Browning left the employment of the BJCC in the

spring or summer of 2017 pursuant an agreement between the parties that included

a severance package. (Doc. 40-6 at 22; Doc. 45-9 at 8, 20-26). 12

II.    Standard of Review

       Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);



12
   Bell testified the conflict with Hunter was “not in its entirety” the reason for the separation but,
rather, the reason was “more [based] on [performance] issues.” (Doc. 40-6 at 25).
                                                 12
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 13 of 28




Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment bears the initial burden of informing the district court of the basis

for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant must

go beyond the pleadings and come forward with evidence showing there is a genuine

dispute as to a material fact for trial. Id. at 324.

       The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. If the

evidence is merely colorable or not significantly probative, summary judgment is

appropriate. Id. at 249-50 (internal citations omitted). All reasonable doubts about

the facts should be resolved in favor of the non-movant, and all justifiable inferences

should be drawn in the non-movant’s favor. Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993).

III.   Discussion

       Title VII prohibits an employer from discriminating against an employee on

the basis of that person’s race. 42 U.S.C. §§ 2000e-2(a)(1). A Title VII claim and

a race-based discrimination claim asserted through § 1983 have the same elements

where, as here, the claims are based on the same set of facts. Crawford v. Carroll,

                                            13
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 14 of 28




529 F.3d 961, 970 (11th Cir. 2008). Therefore, the following discussion of Steele’s

Title VII claim applies equally to her § 1983 claim. See Stallworth v. Shuler, 777

F.2d 1431, 1433 (11th Cir. 1985) (noting court “need not discuss” Title VII claim

and race-based employment discrimination claim asserted through § 1983

separately).

      There are three theories of discrimination under Title VII: disparate treatment

discrimination,   disparate   impact    discrimination,    and   pattern-and-practice

discrimination. E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1273 (11th Cir.

2000). Steele proceeds under the first theory.

      Disparate treatment claims come in two types: (1) those involving tangible

employment actions, such as termination, and (2) those based on a hostile work

environment that alters the terms and conditions of employment, even though the

employee does not suffer a tangible employment action. Reeves v. C.H. Robinson

Worldwide, Inc., 594 F.3d 798, 807 (11th Cir. 2010). Steele’s disparate treatment

claim is based on her termination and, thus, involves a tangible employment action.

      A plaintiff can establish a disparate treatment claim under Title VII with direct

or circumstantial evidence. Burke-Fowler v. Orange Cty., Florida, 447 F.3d 1319,

1323 (11th Cir. 2006). “Direct evidence is evidence, that, if believed, proves the

existence of a fact without inference or presumption.” Wilson v. B/E Aerospace,

Inc., 376 F.3d 1079, 1086 (11th Cir. 2004) (internal quotation marks and alterations


                                         14
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 15 of 28




omitted), abrogated in part on other grounds by Lewis v. Union City, Georgia, 918

F.3d 1213, 1218 (11th Cir. 2019). “Only the most blatant remarks, whose intent

could mean nothing other than to discriminate on the basis of [a protected

characteristic, such as race], constitute direct evidence of discrimination.” Van

Voorhis v. Hillsborough Cty. Bd. of Cty. Comm’rs, 512 F.3d 1296, 1300 (11th Cir.

2008) (internal quotation marks and alterations omitted) (holding manager’s

statement he “didn’t want to hire an old pilot” was direct evidence of age

discrimination); see also Dixon v. The Hallmark Cos., Inc., 627 F.3d 849, 855 (11th

Cir. 2010) (noting Eleventh Circuit has held documents stating “Fire Early – he is

too old” and ‘Fire Rollins – she is too old” were direct evidence of age

discrimination). Evidence that suggests, but does not prove, a discriminatory motive

is circumstantial evidence. Burrell v. Bd. of Trs. of Georgia Military Coll., 125 F.3d

1390, 1393-94 (11th Cir. 1997). Steele has not come forward with any direct

evidence of race discrimination and instead relies on circumstantial evidence.

      Courts in the Eleventh Circuit typically evaluate Title VII disparate treatment

claims involving tangible employment actions that are based on circumstantial

evidence using the burden-shifting framework set out in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802-04 (1973). Burke-Fowler, 447 F.3d at 1323. Under

this framework, a plaintiff establishes a prima facie case of discrimination by

showing (1) she is a member of a protected class, (2) she was subjected to an adverse


                                         15
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 16 of 28




employment action, (3) her employer treated a similarly situated person outside her

protected class (a “comparator”) more favorably, and (4) she was qualified to do the

job at issue. Id. The burden then shifts to the defendant to put forth a legitimate,

non-discriminatory reason for the adverse employment action and then back to the

plaintiff to show the proffered reason is pretext for discrimination. Id.

      However, use of the McDonnell Douglas burden-shifting framework “is not

the sine qua non for a plaintiff to survive a summary judgment motion in an

employment discrimination case.” Smith v. Lockheed Martin Corp., 644 F.3d 1321,

1328 (11th Cir. 2011). “Rather, the plaintiff will always survive summary judgment

if [s]he presents circumstantial evidence that creates a triable issue concerning the

employer’s discriminatory intent.” Id. “A triable issue of fact exists if the record,

viewed in the light most favorable to the plaintiff, presents a convincing mosaic of

circumstantial evidence that would allow a jury to infer intentional discrimination

by the decisionmaker.” Id. (internal quotation marks omitted).

      A.     Failure to Establish Prima Facie Case

      Here, it is the third element of Steele’s prima facie case that is in dispute. A

comparator must be similarly situated to a Title VII plaintiff in “all material

respects.” Lewis, 918 F.3d at 1218, 1224-29 (clarifying standard for comparator

evidence in context of race discrimination case). As the word “material” indicates,

“a valid comparison [] turn[s] not on formal labels, but rather on substantive

                                          16
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 17 of 28




likenesses.” Lewis, 918 F.3d at 1228. Therefore, ordinarily, a valid comparator

“ha[s] engaged in the same basic conduct (or misconduct) as the plaintiff”; “ha[s]

been subject to the same employment policy, guideline, or rule as the plaintiff”;

“ha[s] been under the jurisdiction of the same supervisor as the plaintiff”; and

“share[s] the plaintiff’s employment or disciplinary history.”      Id. at 1227-28.

Nonetheless, “what sort of similarity the in ‘all material respects’ standard entails

[requires consideration] on a case-by-case basis, in the context of individual

circumstances.” Id. at 1227.

      As stated, Steele offers Hunter and Browning as comparators to support her

prima facie case of race discrimination. Steele argues she, Hunter, and Browning

were subject to the same employment policy, were under the jurisdiction of the same

supervisor (i.e., Snider), and engaged in the same basic misconduct and that despite

these material similarities the BJCC terminated her while it “bent over backwards to

help [Hunter and Browning] keep their jobs” and eventually permitted Browning to

leave with a severance package. Although these three individuals may have been

subject to the same employment policy and under the jurisdiction of the same

supervisor, the misconduct for which Steele was terminated is materially different

from the misconduct for which remediation plans were developed for Hunter and

Browning.




                                         17
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 18 of 28




      The undersigned addresses Browning first because she is the easier of the two

to dismiss as a comparator.        Browning’s misconduct involved performance

deficiencies typified by unavailability and unresponsiveness, as well as evidence she

had come to work smelling of alcohol. This misconduct is not the same as the

unprofessional management style for which Steele was terminated. See Lewis, 918

F.3d at 1227 (favorably citing Sixth Circuit case that held a plaintiff terminated for

“misuse of an employer’s property” could not rely on comparators allegedly guilty

of “absenteeism” and “insubordination”) (alteration adopted). It is the “apple” to

Steele’s “orange.” See Rioux v. City of Atlanta, Georgia, 520 F.3d 1269, 1281 (11th

Cir. 2008) (noting court should compare misconduct of Title VII plaintiff and

comparator to avoid “confusing apples and oranges”).

      Hunter may be similarly situated to Steele in the sense aspects of her

management style were unprofessional and created problems with some employees

under her supervision, but this high-level abstraction is where the similarity of

misconduct begins and ends.       Hunter’s unprofessional management style was

attributed to her aggressive, straight-forward, abrasive personality.          These

temperamental traits are qualitatively different from the meanness and disrespect

that characterized Steele’s abusive management style.         Not surprisingly, the

qualitatively different temperamental traits had different effects on the managers’

respective employees, both in terms of quality and quantity. Hunter’s management


                                         18
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 19 of 28




style, driven by her personality, made her difficult to work with, led one employee

to resign from her position at the BJCC, and contributed to a conflict with another

employee (Browning) requiring mediation by a third-party. By contrast, Steele’s

management style, marked by meanness and disrespect, led one employee to

characterize Steele as “the most evil person in the facility” and working under

Steele’s supervision as “HELL,” and Steele’s abuse and mistreatment, described in

detail to Bell and Quinn, was so pervasive that half of Steele’s subordinates were

contemplating resignation. Moreover, Quinn concluded that in addition to managing

her employees in a mean and disrespectful way, Steele exhibited inappropriate

favoritism toward certain employees, gossiped about employees’ personal lives,

made discriminatory comments about her White supervisors, and retaliated against

employees who complained about her to her superiors. These additional ways in

which Steele fell short as a manager set her apart from Hunter.

      Steele attempts to draw a parallel between the discriminatory comments she

made about her White supervisors and the insubordinate conduct exhibited by

Hunter. To the extent Steele’s comments are fairly characterized as insubordination,

the insubordination is markedly different than that of Hunter. Steele invoked race

as a means of discouraging employees from complaining about her to her superiors.

By contrast, Hunter’s insubordination took the form of vocal, public opposition to

Snider’s decisions.


                                        19
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 20 of 28




      Steele also attempts to draw a parallel between her retaliatory conduct and

Hunter’s treatment of Witt, who reported Hunter “punished” her when she did not

do things Hunter’s way. This single allegation of retaliatory conduct made against

Hunter, as to which there is no elaboration in the record, does not approximate the

magnitude of the retaliatory conduct of which Steele was accused. To reiterate,

multiple employees reported Steele retaliated against them for various perceived

infractions and gave concrete examples of the retaliation, which included scheduling

shifts in a manner designed to be punitive and harassing one employee for three

hours by repeatedly calling him away from his work and stating she could not believe

he “put the white folks on [her].” This retaliation created such a culture of fear in

Steele’s department that employees tearfully begged Bell and Quinn not to reveal to

Steele what they had said about her.

      Because Hunter’s deficiencies as a manager were both qualitatively and

quantitatively different than Steele’s deficiencies as a manager, Hunter, like

Browning, is not a proper comparator. See Brown v. Jacobs Eng’g, Inc., 572 F.

App’x 750, 752 (11th Cir. 2014) (holding proffered comparators were not similarly

situated to plaintiff because even if, like plaintiff, they had difficult personalities or

management styles, those attributes did not cause the problems associated with

plaintiff’s department). This is true even though Steele may have had more years of

service with the BJCC than either Hunter or Browning and, at least until August


                                           20
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 21 of 28




2016, a superior employment record.        See Lewis, 918 F.3d at 1218, 1224-29

(requiring comparator to be similarly situated to Title VII plaintiff in “all material

respects”) (emphasis added). Without a proper comparator, Steele cannot make out

a prima facie case of race discrimination under the McDonnell Douglas burden-

shifting framework.

      B.     Legitimate, Non-Discriminatory Reason for Terminating Steele

      Assuming for the sake of argument that Steele had established a prima facie

case of race discrimination, the BJCC has articulated a legitimate, non-

discriminatory reason for terminating Steele, and Steele has failed to show the reason

is pretext for discrimination.

      An employer’s burden under the McDonnell Douglas framework is one of

production, not persuasion. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769

(11th Cir. 2005); see also Meeks v. Computer Assocs. Intern., 15 F.3d 1013, 1019

(11th Cir. 1994) (“[T]he defendant must merely proffer [] reasons [not based on a

protected characteristic], not prove them.”). This burden is “exceedingly light.”

Vessels, 408 F.3d at 769-70 (internal quotation marks omitted). “So long as the

employer articulates ‘a clear and reasonably specific’ non-discriminatory basis for

its actions, it has discharged its burden of production.” Id. at 770 (quoting Burdine,

450 U.S. at 254-55).



                                         21
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 22 of 28




      The BJCC asserts it terminated Steele based on Quinn’s conclusion Steele’s

unprofessional management style had created a serious problem in the Building

Services Department and its own determination that of the three remedial measures

recommended by Quinn, termination was the only feasible option. This satisfies the

BJCC’s burden under the McDonnell Douglas framework. See Gorzynski v. JetBlue

Airways Corp., 596 F.3d 93, 107 (2d Cir. 2010) (holding employer satisfied its

burden under the McDonnell Douglas framework by producing evidence it

terminated plaintiff for her management style, unprofessional conduct, poor

interpersonal skills, and creation of hostile work environment).

      C.     Failure to Demonstrate Pretext

      “The inquiry into pretext centers on the employer’s beliefs, not the

employee’s . . . .” Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1266

(11th Cir. 2010). “A plaintiff is not allowed to recast an employer’s proffered

nondiscriminatory reasons or substitute [her] business judgment for that of the

employer.” Chapman v. AI Transport, 229 F.3d 1012, 1030 (11th Cir. 2000).

“Provided that the proffered reason is one that might motivate a reasonable

employer, an employee must meet that reason head on and rebut it, and the employee

cannot succeed by simply quarreling with the wisdom of that reason.” Id.; see also

Elrod v. Sears, Roebuck and Co., 939 F.2d 1466, 1470 (11th Cir. 1991) (“Federal

courts ‘do not sit as a super-personnel department that reexamines an entity’s

                                         22
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 23 of 28




business decisions.’”) (quoting Mechnig v. Sears, Roebuck & Co., 864 F.2d 1359,

1365 (7th Cir. 1988)). Moreover, “[i]t is a well-settled principle of employment law

that in investigating employee misconduct and reaching an employment decision,

employers are entitled to make credibility decisions, and [a court’s] inquiry is limited

to whether the employer reasonably believed in good faith that the employee had

engaged in misconduct, not whether the employee actually did so.” Leach v. State

Farm Mut. Auto. Ins. Co., 431 F. App’x 771, 777 (11th Cir. 2011). In short, “[an]

employer may fire an employee for a good reason, a bad reason, a reason based on

erroneous facts, or for no reason at all, as long as its action is not for a discriminatory

reason.” Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir.

1984), abrogated in part on other grounds by Lewis, 918 F.3d at 1213, 1218, 1224-

29. Thus, to meet her burden at the third step of the McDonnell Douglas framework,

a plaintiff must demonstrate “such weaknesses, implausibilities, inconsistencies,

incoherencies[,] or contradictions in [the employer’s] proffered legitimate reasons

for its actions that a reasonable factfinder could find them unworthy of credence.”

Springer v. Convergys Customer Mgmt. Grp., Inc., 509 F.3d 1344, 1348 (11th Cir.

2007) (internal quotation marks omitted).

      Steele argues the treatment Hunter and Browning received following Quinn’s

investigation demonstrates the BJCC’s proffered reason for terminating her is

pretext for discrimination, both because it was lenient when compared to the


                                            23
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 24 of 28




discipline she received and because it was a deviation from the BJCC’s employment

policy. Neither argument is availing. “An employer is well within its rights to

accord different treatment to employees who are differently situated in ‘material

respects’ – e.g., who engaged in different conduct, who were subject to different

policies, or who have different work histories.” Lewis, 918 F.3d at 1228. As

discussed above, the misconduct in which Hunter and Browning engaged was

materially different than the misconduct in which Steele engaged. Therefore, the

fact that Hunter and Browning received discipline short of termination for their

misconduct – or even, per Steele’s characterization of their treatment, no discipline

at all – does not cast doubt on the BJCC’s proffered reason for terminating Steele.

See id.; Carter v. Columbia Cnty., 597 F. App’x 574, 580 (11th Cir. 2014) (holding

that because White employee did not engage in same misconduct as plaintiff, who

was Black, fact that White employee did not receive same discipline as plaintiff did

not demonstrate pretext).

      The inconsistent application of an employment policy may suggest pretext.

See Berg v. Florida Dep’t of Labor and Emp. Sec., Div. of Vocational Rehab., 163

F.3d 1251, 1255 (11th Cir. 1998) (“[I]nconsistent application of employment

policies [may be] circumstantial evidence of discrimination.”); Walker v. Prudential

Prop. & Cas. Ins. Co., 286 F.3d 1270, 1279 (11th Cir. 2002) (“The bending of

established rules may, of course, be suggestive of discrimination.”). However,


                                         24
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 25 of 28




Steele has failed to show the BJCC’s employment policy was applied inconsistently.

The policy sets forth a non-exhaustive list of misconduct that “may” subject an

employee to immediate discharge, including the type of misconduct in which Steele

engaged and, arguably, the type of misconduct in which Hunter and Browning

engaged. Use of the word “may” indicates the immediate discharge of an employee

pursuant to the policy is permissive and discretionary, as opposed to mandatory. See

Walker, 286 F.3d at 1279 (rejecting assertion employer deviated from hiring policies

by not posting job, made in service of argument employer’s proffered reasons for

not hiring plaintiffs were pretext for discrimination, where testimony established

decision whether to post job was discretionary). Moreover, the BJCC had good

reason to exercise that discretion as to Steele but not Hunter or Browning. Quinn

determined neither Hunter nor Browning should be removed from her position, and

the BJCC had options short of termination by which it could address the conflict

between the two women. By contrast, there was no option short of termination by

which the BJCC effectively could resolve the employment issues created by Steele’s

unprofessional management style.

      Throughout her response to the BJCC’s motion for summary judgment, Steele

references her decades of employment with the BJCC, “stellar” job performance in

the years preceding her termination, and lack of disciplinary history.       These

references may show Steele considers herself to have been a good employee overall,


                                        25
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 26 of 28




but that is irrelevant to the pretext analysis. See Lindamood v. Florida Dept’ of Bus.

& Prof. Regul., 630 F. App’x 904, 907 (11th Cir. 2015) (holding the fact that a

plaintiff considers herself to have been a good employee has no bearing on the

pretext analysis in an age discrimination case because that analysis focuses on beliefs

of employer, not employee). The references may even show the BJCC considered

Steele to have been a good employee until August 2016, but they do not suggest the

BJCC did not terminate Steele in November 2016 after an independent investigation

concluded her unprofessional management style had created a serious problem in

the Building Services Department.

       Finally, in arguing her prima face case, Steele refers to the anonymous August

15, 2016 e-mail that prompted the investigation into her management practices as a

“hit   job”   containing    “sensationalized    allegations”   that   were    “largely

unsubstantiated” and asserts approximately half of the individuals interviewed by

Quinn had no problem with her. To the extent Steele attempts to demonstrate pretext

by arguing the decision to terminate her employment was based on erroneous and/or

insufficient information, the attempt falls flat. The relevant question is not whether

the allegations made against Steele were true but, rather, whether the BJCC believed

them to be true and had a reasonable, good faith basis for holding such belief. See

Alvarez, 610 F.3d at 1266 (noting relevant question was not whether there were

problems with plaintiff’s job performance but, rather, whether plaintiff’s employers


                                          26
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 27 of 28




were dissatisfied with her for this or other non-discriminatory reason, even if

mistakenly or unfairly so, or instead merely used performance problems as cover for

discriminating against plaintiff because of her Cuban origin); Leach (discussed

supra). The BJCC has presented uncontroverted evidence it believed Steele’s

unprofessional management style to have made her continued employment

untenable, and the independent investigation conducted by Quinn provides a

reasonable, good faith basis for that belief. The fact that some of the individuals

interviewed by Quinn had no problem with Steele does not undermine that basis

because at least half of them described Steele as a mean, disrespectful, and otherwise

unprofessional manager, and the BJCC was entitled to choose which group of

employees to believe. See Leach (discussed supra).

       Because the BJCC has articulated a legitimate, non-discriminatory reason for

terminating Steele’s employment, which Steele has failed to rebut, Steele could not

carry her burden under the McDonnell Douglas framework, even if she had

identified a valid comparator. 13 Accordingly, Steele’s race discrimination claims

asserted through Title VII and § 1983 fail.




13
  Steele has also failed to present a “convincing mosaic” of circumstantial evidence that would
permit the inference the BJCC intentionally discriminated against her.
                                              27
       Case 2:17-cv-02139-SGC Document 57 Filed 03/11/21 Page 28 of 28




IV.   Conclusion

      For the foregoing reasons, the BJCC’s motion for summary judgment (Doc.

38) is due to be granted and this action is due to be dismissed with prejudice. A

separate order will be entered.

      DONE this 11th day of March, 2021.



                                            ______________________________
                                            STACI G. CORNELIUS
                                            U.S. MAGISTRATE JUDGE




                                       28
